Citation Nr: 1216220	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-14 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran has confirmed active military service from January 1992 to February 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2008 and March 2011, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection.  

As noted above, the Veteran has confirmed active military service from January 1992 to February 2004.  He asserts that he has a cervical spine disability as a result of this military service.  In November 2009, the Veteran told a VA social worker that he had been activated and was once again on active duty.  Moreover, a report of contact in the Veteran's Virtual VA file indicates that in May 2011 he confirmed to a VA employee that he returned to active duty in September 2009 and was still on active duty.  

It is unclear if the Veteran is currently on active duty.  Medical records pertaining to any period of active duty since his February 2004 discharge would be relevant to this claim.  As such, this claim must be remanded to verify the dates of the Veteran's active duty service since February 2004 and to obtain any corresponding service treatment records.

There are also five pages of what appear to be medical records written in German in a service treatment record envelope in the Veteran's claims file.  There is no indication that these documents have been translated into English.  On remand, these documents should be translated from German into English.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates of any active military service after February 2004.  

2.  Obtain service treatment records corresponding with any periods of active military service since February 2004.  

3.  Have the five pages of what appear to be medical records written in German translated into English.  These records can be found in one of the service treatment record folders in the claims file.  

4.  In light of the Veteran's additional military service, any additional development deemed warranted should be undertaken.  For example, if the Veteran sought treatment for cervical spine symptomatology during a period of service after February 2004, consideration should be given to providing him with another VA examination.  

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


